Title: Wilson Cary Nicholas to Thomas Jefferson, 14 September 1818
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            Warren
Sept. 14. 1818
          
          I was sincerely concerned to hear of your indisposition: On saturday it gave me infinite pleasure to hear you had recovered. Will you pardon me if I take the liberty to entreat you, to spare your self the fatigue & exposure you so frequently encounter. Your life is too precious to be risqued.
          But for your indisposition, I wou’d last week have sent you the enclosed with a request that you wou’d endorse them & return them to me, I cou’d not think of giving you that trouble until I heard of your recovery. I beg the favour of you to endorse them & seal the enclosed, & forward it  by the first mail to Mr Dandridge at Richmond. It is necessary one of them shou’d be used on the 23d. Unless I am obliged to go sooner to Richmond than I expect, I hope to have the pleasure of paying my respects to you next week.
          
            I am with great respect & regard your much obliged
            W. C. Nicholas
          
        